Citation Nr: 1342681	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-00 012A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hip condition with polyarthralgia 

2.  Entitlement to service connection for a left hip condition with polyarthralgia.  

3.  Entitlement to an initial disability evaluation in excess of 30 percent for vocal cord with benign polyps.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for left ankle degenerative changes.  


REPRESENTATION

Appellant represented by:	Utah Division of Veterans' Affairs




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1984 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, which, in pertinent part, denied service connection for right and left hip conditions with polyarthralgia and a left ankle condition with polyarthralgia, and granted service connection for vocal cord benign polyps and assigned a noncompensable disability evaluation.  

In a December 2011 rating determination, the RO increased the Veteran's disability evaluation from noncompensable to 10 percent disabling from the date of the initial grant of service connection.  

In a May 2012 rating determination, the RO granted service connection for left ankle degenerative changes and assigned a 10 percent disability evaluation, effective July 1, 2010, the date of the Veteran's claim for service connection.  The RO also increased the Veteran's disability evaluation for vocal cord with benign polyps from 10 to 30 percent, effective the date of the initial grant of service connection.  

As a result of the above actions, the Board has listed the issues as such on the title page of this decision.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In a January 2013 statement in support of claim, the Veteran specifically indicated that he was satisfied with the assigned disability evaluations for his vocal cord and left ankle disabilities and that he withdrew his appeal with regard to the issues of service connection for left and right hip conditions with polyarthralgia.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of service connection for left and right hip conditions with polyarthralgia and higher initial disability evaluations for vocal cord and left ankle disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Withdrawal of Service Connection and Initial Rating Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204.  In this case, the Veteran, in a January 2013 statement in support of claim, specifically indicated that he was satisfied with the assigned disability evaluations for his vocal cord and left ankle disabilities and that he withdrew his appeal with regard to the issues of service connection for left and right hip conditions with polyarthralgia; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to these issues.


ORDER

The appeal for entitlement to service connection for a right hip condition with polyarthralgia is dismissed.  

The appeal for entitlement to service connection for a left hip condition with polyarthralgia is dismissed.  

The appeal for entitlement to an initial disability evaluation in excess of 30 percent for vocal cord with benign polyps is dismissed.  

The appeal for entitlement to an initial disability evaluation in excess of 10 percent for left ankle degenerative changes is dismissed.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


